PER CURIAM.
Dwayne Williams appeals the denial of his second motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The motion raises substantially the same issues as those contained in Williams’ first motion for post-conviction relief and is therefore proeedurally barred. Delap v. State, 513 So.2d 1050 (Fla.1987); Booker v. State, 503 So.2d 888 (Fla.1987); Chisholm v. State, 247 So.2d 93 (Fla. 3d DCA 1971). Accordingly, we affirm the trial court’s order denying the requested relief. \
Affirmed.